Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Relating to arguments relating to the 35 U.S.C. 112(b) rejection (see Applicant’s arguments of 9/16/22, pp. 5-6).  The Examiner is withdrawing this rejection.  A broad breath of a claim does not make the claim indefinite.  However, the broadness of the claim allows for there to be a condition in the prior art that meets limitations being claimed.
Applicant argues 

Yoshimura does not disclose a relation between the diameter of the particle of the non-linear resistance material and a thickness of an insulation portion of the non- linear resistance layer. There is no clear indication of the thickness of the conductive portion wherein the conductive portion is a portion of the non-linear resistance layer immediately under a metal foreign object on the non-linear resistance layer. 
Instead, Yoshimura is concerned with a spacing between neighboring particles of the non-linear resistance material. See 8:25-49. 
Thus. Applicants' amended independent claim 1 is distinguishable over Yoshimura. (Applicant’s arguments of 9/16/22, p. 7).

While Yoshimura (WO 2018/012012, references cited are to US 11,031,765 which is used as the English translation) for is principally concerned as Applicant points out is to insure that that a conductive foreign object is in in contact with nonlinear resistance material 8 or there can be “a very thin layer of the insulating material 7 is present on the surface of the nonlinear-resistance material 8, however, the characteristic of the nonlinear-resistance material 8 is hardly affected” (col. 8, ll. 17-20). Yoshimura states:
When the voltage applied to the high-voltage conductor 3 is high, and the electric field in the nonlinear-resistance film 6 is high, the resistance value of the nonlinear-resistance material 8 in the nonlinear-resistance film 6 decreases. This causes a portion of the nonlinear-resistance film 6 near the high-voltage conductor 3 to exhibit conductivity. (col. 6, ll. 53-58).

When nonlinear resistance material 8 exhibits conductivity, the limitation of the claimed “conductive portion” is met.  Figure 13 illustrates that the nonlinear resistance material 8 and that the nonlinear resistance material 8, which is now the “conductive portion” is immediately under a metal foreign object (9) on the non-linear resistance layer 6.  
Yoshimura also discloses 
FIG. 12 illustrates the nonlinear-resistance material 8 and the conductive foreign object 9 that is in contact with the nonlinear-resistance material 8. . . If the nonlinear-resistance material 8 sinks into the lower layer without being retained in the surface layer of the nonlinear-resistance film 6, the nonlinear-resistance material 8 is not revealed on the surface layer . . .

If the nonlinear-resistance material 8 is revealed on the surface layer without sinking into the lower layer of the nonlinear-resistance film 6, portions of the nonlinear-resistance material 8 protrude from a surface of the insulating material 7, thus resulting in surface roughness of the nonlinear-resistance film 6 greater than that exhibited when the nonlinear-resistance material 8 sinks. . . .(col. 14, l. 61 – col. 15, l. 12).

Yoshimura discloses the lower row of particles 8 is described as the lower level of the nonlinear-resistance film 6 and the upper row of the particles 8 is described as the surface level of the nonlinear-resistance film 6.  As can be seen in fig. 12, the thickness of the non-linear resistance layer 6 is larger than a sum of a thickness of a conductive portion (i.e., particle 8 in the surface layer [upper row]) and a diameter of the particle (i.e., particle 8 in the lower layer [lower row]) of the non-linear resistance layer 6.
Yoshimura further discloses at col. 6, lines 57-58, that “a portion of the nonlinear-resistance film 6 near the high-voltage conductor 3 to exhibit conductivity.”  Therefore a portion distal to the high-voltage conductor 3  maintains insulation as claim 1 requires.  Yoshimura cites Japanese Patent No. 5065994.  Figure 5 (see reproduced below) of Japanese Patent No. 5065994 illustrates the electric field concentration portion 10 generated around the foreign matter 5 on the surface layer of the non-linear resistance layer 13.  As can be seen, the electric field is not uniform throughout the non-linear resistance layer, but is concentrated immediately under the foreign object.  Since a specific voltage threshold has not been claimed, and the electric field concentration is proportional to the voltage difference between the conductor and the grounded metal tank, a voltage can be applied between the conductor and the grounded metal tank (which applies a voltage to the foreign matter higher or equal to a threshold) to insure that a portion of the non-linear resistance layer immediately under the metal foreign object is conductive, while the non-linear resistance layer maintains insulation in a portion of a thickness exceeding the diameter of the particle as claim 1 requires.  Note that there is no claimed requirement that the particle be immediately below the conductive portion; or that the thickness exceeding the diameter particle even has the particle in this thickness that is required to maintain insulated.   Despite what the claim 1 does not specify, a voltage higher than or equal to the threshold can be applied to the metal foreign object, creating the claimed conductive portion as well as a thickness immediately below the conductive portion that maintains the insulation, the thickness having the particle and its diameter.
 
    PNG
    media_image1.png
    317
    496
    media_image1.png
    Greyscale

"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112. 
Claim Objections
Claims 1-4 are objected to because of the following informalities:
a.	Claim 1, line 8, “a voltage higher than or equal to a threshold is applied” should be “a voltage higher than or equal to a threshold is applied to a foreign metal object” (with appropriate change of antecedence in line 12);
b.	Claim 1, lines 17-19 requires “the non-linear resistance layer maintains insulation in a portion of a thickness exceeding the diameter of the particle of the non-linear resistance material.”  This limitation only requires a thickness exceeding the diameter of the particle of the non-linear resistance material to maintain insulation, not that the particle has to be within the portion of the thickness of the non-linear resistance material that maintains insulation, or that the thickness is under the metal foreign object and immediately below the conductive portion.   
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimura (WO 2018/012012) (using US 11,031,765 as English translation).
With respect to Claim 1, Yoshimura teaches a gas insulated apparatus (fig. 1, 1) comprising: a grounded (col. 4, l. 54) metal (col. 4, l. 55) tank (2) in which an insulating gas (5 and col. 5, ll. 3-5) is enclosed; a conductor (3) disposed in the grounded metal tank, a voltage (col. 5, l. 14) being applied to the conductor; and a non-linear resistance layer (6) disposed on at least part of an inner surface (fig. 1, inside surface of 2) of the tank and made from an insulating material (fig. 2, 7 and col. 5, ll. 31-36) containing a particle (8) of a non-linear resistance material (8 and col. 5, l. 43), the non-linear resistance material being conductive (col. 6, ll. 55-58) when a voltage higher than or equal to a threshold (col. 6, ll. 53-54) is applied, wherein the non-linear resistance layer has a thickness (fig. 12, overall thickness of 6) that is larger than a sum of a thickness (vertical thickness of 8 in the upper row) of a conductive portion (fig. 12, 8 in upper row; note: because the claim uses the transitional phrase of “comprising,” other unclaimed elements can also be conductive) and a diameter (diameter of 8 in the lower row) of the particle of the non-linear resistance material, the conductive portion being a portion (see fig. 12, 8 in upper row immediately below 9) of the non-linear resistance layer immediately under a metal (col. 5, l. 61) foreign object (9) on the non-linear resistance layer that is conductive when the voltage higher than or equal to the threshold is applied to the metal foreign object, and when the voltage higher than or equal to the threshold is applied, in a state where the conductive portion (fig. 12, 8 in upper row) is formed in the portion of the non-linear resistance layer immediately under (see fig. 12) the metal foreign object, the non-linear resistance layer maintains insulation (7 is an insulator and col. 5, l. 31) in a portion of a thickness (fig. 12, thickness from bottom of 8 in top row to bottom of 6, where there is gap between 8s in lower row) exceeding (see fig. 12) the diameter of the particle of the non-linear resistance material.
With respect to Claims 2-4, Yoshimura teaches the non-linear resistance layer is a coating film (col. 5, l. 8) (claim 2) and the non-linear resistance material is zinc oxide (col. 5, l. 43) or silicon carbide (col. 5, l. 43) (claims 3 and 4).

    PNG
    media_image2.png
    457
    522
    media_image2.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



RJH  9/29/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835